 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BERRY CREEK RANCHERIA OF                          No. 2:20-CV-2109-JAM-DMC-P
      MAIDU INDIANS OF CALIFORNIA,
12
                         Plaintiff,
13                                                      ORDER
             v.
14
      DEBORAH HOWARD, also known as
15    Deborah Brown, et al.,
16                       Defendants.
17

18                  Plaintiff, who is proceeding with retained counsel, brings this civil action. Due to

19   the ongoing closure of the courthouses in the Eastern District of California to the public, the

20   parties shall appear telephonically for the hearing on Plaintiff’s motion for default judgment, ECF

21   No. 12, set for June 2, 2021, at 10:00 a.m., before the undersigned in Redding, California. The

22   parties shall arrange their appearances through CourtCall.

23                  IT IS SO ORDERED.

24

25   Dated: May 26, 2021
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
